Motion Granted and Abatement Order filed July 19, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00041-CV
                                    ____________

     DENBURY RESOURCES, INC. AND DENBURY ONSHORE, LLC,
                         Appellants

                                          V.

                 GEMINI INSURANCE COMPANY, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-10397

                             ABATEMENT ORDER

      On July 11, 2016, appellants filed an agreed motion to abate this appeal. The
motion states the parties have negotiated a settlement in principle to settle the issues
on appeal and requests that the appeal be abated for completion of the settlement.
The motion is GRANTED. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 19, 2016. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                 PER CURIAM




                                           2